DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.   Newly added amendments to the claims, particularly “a first end that is threaded and a second end, opposite the first end, that is threaded, and wherein the filter insert surrounds the central pipe socket” as now claimed in independent Claim 23, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  Newly found secondary reference Luka et al., (“Luka”, US 2006/0131225), discloses this feature and has been combined with the other previously used prior art references to read upon the claimed invention.
On pages 8-9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the ‘present filter is directed at filters in which the filter insert is exchangeable’, and argues that the other filter components would not be removed when the filter insert is exchanged.   Applicant argues that the cited prior art draws from spin-on filters, which are disposed of entirely, when they are replaced.  Thus, Applicant concludes that it would not be obvious to modify the prior art references to arrive at the claimed invention since it would be “a major re-design of these prior art filters and change its principle of operation”.  In response, the Examiner notes that it is not explicitly claimed that only the filter insert is exchangeable/replaceable.  Furthermore, the Examiner notes that the instant Specification does not appear to discuss how the filter insert is exchangeable in relation to any of the other filter components.  There does not appear to be any indication of what happens to these components in case of exchanging or replacing the filter insert.  Thus, the Examiner takes the position that it is not claimed that only the filter insert gets replaced/exchanged so the prior art using spin-on filters still reads upon the invention as claimed.  Thus, the Examiner finds this remark unpersuasive.
Applicant also argues that independent Claim 23 now claims features that are not disclosed or suggested by the cited prior art.  The Examiner notes that the newly added limitations such as “a first end that is threaded and a second end, opposite the first end, that is threaded, and wherein the filter insert surrounds the central pipe socket” is in part disclosed by previously used prior art reference Hall, (Bushing 54 is threaded on bottom end and Filter Element 62 surrounds an upper portion of Bushing 54 in an annular fashion, See Figure 4, Hall).  The Examiner also notes that newly found secondary reference Luka also discloses both a first and second end opposite the first end that are threaded on the central pipe socket as indicated in the prior art rejection below.  For these reasons, the Examiner finds Applicant’s arguments here unpersuasive.
Thus, the current set of claims remains rejected over prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23, 27, 28, 30, 32, 38, 40 & 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cudaback, (US 4,872,976), in view of Hall, (US 3,724,665), in further view of Luka et al., (“Luka”, US 2006/0131225).
Claims 23, 27, 28, 30, 32, 38 & 45 are directed to a fluid filter, an apparatus or device type invention group.
Regarding Claims 23, 27, 28, 30, 32, 38 & 45, Cudaback discloses a fluid filter, (See Abstract), comprising: 
a housing, (Housing 11 with Wall 12, See Figure 1, See column 2, lines 22-27), having a fluid inlet that opens into a raw side of the fluid filter, and having a fluid outlet that goes out from a clean side of the fluid filter, (Region of Retainer 14 that engages with Inlet Passage 18 and Outlet Passage 20, See Figure 3, and See column 2, lines 27-35), 
an exchangeable hollow cylindrical filter insert, with a filter material body configured to filter a fluid, that separates the raw side and clean side from each other, (Tubular Filter Element 21 and Media 25, outside of Media 25 is raw side, interior of Filter Element 21 with Inner Core 24, See Figure 1, See column 2, lines 36-42, lines 46-55), and 
a valve unit, the valve unit comprising: 
a valve plate situated concentrically in the housing and having a basic shape of a circular annular disc, (Radially extending Flange 37 of Valve Seat 35, See Figure 1, See column 3, lines 20-30), 
valve openings in the valve plate, (Annular spaced Passages 60 in Flange 37, See Figure 1, 3, 4, See column 4, lines 25-31), and 
a flexible valve membrane in a shape of a circular annular disc situated on the valve plate and configured to cover the valve openings, (Ring shaped Rubber Valve Member 40 on Flange 37, See Figure 1, 3, 4, See column 3, lines 31-38, lines 25-32), 
wherein the filter insert has, on an end face facing the valve unit in an installed state, an axially protruding pressure-exerting ring in a form of a peripheral annular collar, (Collar 48 and End plate 22 facing Valve Member 40, See Figure 1, 3, 4, See column 2, lines 35-36, column 3, lines 60-66); 
wherein when the filter insert is installed in the housing, the filter insert presses the valve membrane axially onto the valve plate with an end face of the pressure-exerting ring, (Collar 48/End Plate 22 contact Valve Member 40, See Figure 1, 3, 4, See column 3, lines 60-66); 
wherein the valve membrane forms, with a membrane region pressed onto the valve plate by the pressure-exerting ring, a seal that separates the raw side and the clean side of the fluid filter from one another, (Ring shaped Rubber Valve Member 40 on Flange 37, See Figure 1, 3, 4, See column 4, lines 31-47); 
wherein the pressure-exerting ring is one of connected to or made in one piece with an end disc of the filter insert that faces the valve unit in the installed state of the filter insert, (Collar 48/End Plate 22 are formed as end disc for Filter Element 21, See Figure 1, See column 3, lines 60-66); 
wherein the fluid filter has a central pipe socket, (Hub 32 as part of Plate 31, See Figures 1-4, See column 3, lines 14-20); and 
wherein the valve plate sits in sealing fashion on an outer periphery of the pipe socket, (Valve Seat 35 with Sleeve 38 over Hub 32, See Figure 1, See column 3, lines 20-24); 
wherein the valve unit has a filter bypass valve and has a non-return valve, (First Valve Portion 44 of Valve Member 40 and Second Valve Portion 55 of Valve Member 40, See Figure 1, See column 3, lines 46-61, column 4, lines 8-23); 
wherein the valve plate and the flexible valve membrane are each both a part of the filter bypass valve and also a part of the non-return valve, (Valve Seat 35/Flange 37 combined with Valve Portion 44 and Valve Portion 55 of Valve Member 40, See Figure 1, See column 3, lines 46-61, column 4, lines 8-23); 
wherein when the filter insert is installed in the housing, the filter insert presses the valve membrane, in a radial membrane intermediate region, onto the valve plate with the pressure-exerting ring situated on the filter insert, (Collar 48/End Plate 22 as part of Filter Element 21 contact Valve Member 40, See Figure 1, 3, 4, See column 3, lines 60-66, column 4, lines 8-38); 
wherein, seen in a radial direction, the membrane has two membrane regions adjacent in the radial direction, a first membrane region being assigned to the non-return valve and a second membrane region being assigned to the filter bypass valve, (First Valve Portion 44 on one portion/side of Valve Member 40 and Second Valve Portion 55 on one portion/side of Valve Member 40, each portion is adjacent to each other on Member 40 especially when configured in Figure 3 or 4, See Figure 1, 3, 4, See column 3, lines 46-61, column 4, lines 8-23); 
wherein at opening the non-return valve the first membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate, (Valve Member 40 with First Valve Member 55 is deflected/pivots around Flange 37, See Figure 5, See column 4, lines 51-67); and 
wherein at opening the filter bypass valve the second membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate, (Valve Member 40 with Second Valve Member 55 is deflected/pivots around Flange 37, See Figures 2-4, See column 4, lines 38-50).
Hall discloses an exchangeable fluid filter and insert, (See column 1, lines 3-7, column 5, lines 31-41, Hall), where its central pipe socket has a first end that is threaded, and wherein the filter insert surrounds the central pipe socket, (Bushing 54 is threaded on bottom end and Filter Element 62 surrounds an upper portion of Bushing 54 in an annular fashion, See Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Cudaback by incorporating wherein the valve plate sits in sealing fashion on the outer periphery of the pipe socket and the central pipe socket has a first end that is threaded, and wherein the filter insert surrounds the central pipe socket as in Hall in order to provide a “spin-on assembly to be utilized with different types of mounting bases by merely changing the configuration of the base plate, i.e., the depth and diameter thereof, the gasket retainer, and other related parts of the assembly to provide a means of attachment and sealing to another particular mounting base”, (See column 1, lines 52-57, Hall).
Modified Tietz does not explicitly disclose wherein the second end of the central pipe socket, opposite the first end, is threaded.
Luka discloses a fluid filter, (See Abstract, Luka), wherein the second end of the central pipe socket, opposite the first end, is threaded, (Connecting Collar 27 is threaded on top and bottom ends for each of Filter 10 and Cylinder Head 11, See Figure 1 or 2, and See paragraph [0028], Luka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of modified Tietz by incorporating wherein the second end of the central pipe socket, opposite the first end, is threaded as in Luka in order to provide “a replaceable oil filter which does not need two pairs of threads for mounting”, (See paragraph [0005], Luka), and “is simple and cost-effective to manufacture”, (See paragraph [0007], Luka).
Additional Disclosures Included:
Claim 27:  The fluid filter as recited in claim 23, wherein when the filter insert is installed in the housing, the filter insert further presses the valve membrane, in a radially outer membrane region, onto the valve plate with the pressure-exerting ring, (Collar 48/End Plate 22 presses down on Valve Member 40 on region outside of Second Valve Member 55, See Figures 2-4, See column 4, lines 38-50), and wherein the pressure- exerting ring forms, with an inner periphery, a radial centering and guide unit for a valve body of the filter bypass valve that is axially displaceable on the pipe socket and is pre- loaded with a force in a valve closing direction, (Collar 48 and Lip 49 of End Plate 22 form ‘centering unit’ for Valve Body 36 that is placed upon Hub 32 and loaded via Spring 46 or indirectly via Spring 26 applying force on Filter Element 25 and then Collar 48, See Figure 1, 3, 4, and See column 2, lines 36-45, column 3, lines 20-23, lines 55-66).
Claim 28: The fluid filter as recited in claim 27, wherein the valve body is formed by a sleeve body having a hollow cylindrical basic shape or by a ring body having a rectangular cross-section, (Valve Body 36 is axially cylindrically shaped, See Figures 1, 6, 7, and See column 3, lines 20-23).
Claim 30: The fluid filter as recited in claim 23, wherein on a side of the first membrane region, assigned to the non-return valve, facing away from the valve plate there is situated a spring disc having spring tongues pointing outward in the radial direction, (Spring 46 with outer edges in radial direction facing upwards from Flange 37, See Figure 1, 3, 4), and wherein, when the filter insert is installed in the housing, the filter insert engages the spring disc to either pre-tension or exert pressure on the spring disc in the direction toward the valve membrane, with the pressure-exerting ring, (Filter Element 25 engaging Spring 46 via Collar 48/Lip 49 towards Valve Member 40, See Figure 1, 3, 4).
Claim 32: The fluid filter as recited in claim 30, wherein the spring disc is connected at points to the valve plate with interposition of the valve membrane, (Spring 46 ‘connected’ to Flange 37 with Valve Member interposed between the two components, See Figures 1, 3, 4).
Claim 38: The fluid filter as recited in claim 23, wherein between the housing and the filter insert there is situated an axially springy component that exerts a force on the filter insert, in the installed state thereof, acting in a direction toward the valve plate, (Spring 26 between Housing 11 and Filter Element 21, See Figure 1, See column 2, lines 42-45).
Claim 45: The fluid filter as recited in claim 23, wherein a contact area between the pressure exerting ring and the valve membrane is positioned in a radial membrane intermediate region of the valve membrane, (End Plate 22/Collar 48 contact Valve Member 40 in central region, See Figure 1, 3, 4, See column 3, lines 60-66).
Claim 40 is directed to a filter insert for use, an apparatus type invention group.
Regarding Claim 40, Cudaback discloses the filter insert for use in the fluid filter as recited in claim 30, wherein when the filter insert is installed in the housing, the valve membrane is configured to be pressed onto the valve plate with the pressure-exerting ring, (Collar 48/End Plate 22 contact Valve Member 40, See Figure 1, 3, 4, See column 3, lines 60-66), so as to separate the raw side and clean side of the fluid filter from one another, (First Valve Portion 44 on one portion/side of Valve Member 40, See Figure 1, See column 3, lines 46-61, column 4, lines 8-23); wherein the pressure-exerting ring is one of connected to or made in one piece with the end disc of the filter insert that faces the valve unit in the installed state of the filter insert, (Collar 48/Lip 49 formed with End Plate 22 of Filter Element 25, See Figure 1, 3, 4, See column 3, lines 60-66); and wherein the pressure-exerting ring has on its the outer peripheral surface at least one radially protruding support element that is axially set back relative to the end face of the pressure-exerting ring, (Lip 49 and Collar 48 axially set back from rest of End Plate 22, See Figure 1, 3, 4), in which the support element is configured to engage the spring disc to pre-tension or exert pressure on the spring disc in a direction toward the valve membrane in the installed state of the filter insert, (Lip 49/Collar 48 engage top portion of Spring 46 towards Valve Member 40, See Figure 1, 3, 4, See column 3, lines 60-66).
Claim(s) 23, 27, 28, 30, 31, 35, 38, 40, 43 & 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietz, (US 3,132,097), in view of Hall, (US 3,724,665), in further view of Luka et al., (“Luka”, US 2006/0131225), in further view of Cudaback, (US 4,872,976).
Claims 23, 27, 28, 30, 31, 35, 38 & 45 are directed to a fluid filter, an apparatus or device type invention group.
Regarding Claims 23, 27, 28, 30, 31, 35, 38 & 45, Tietz discloses a fluid filter, (See column 1, lines 8-10), comprising: 
a housing, (Casing 5 and Plate 9, See Figure 1, and See column 1, lines 38-45), having a fluid inlet that opens into a raw side of the fluid filter, (Openings 15, See Figure 1, and See column 1, lines 48-52), and having a fluid outlet that goes out from a clean side of the fluid filter, (Opening 17, See Figure 1, and See column 1, lines 48-54),
an exchangeable hollow cylindrical filter insert, with a filter material body configured to filter a fluid, that separates the raw side and clean side from each other, (Filter Body 3, See Figure 1, and See column 1, lines 39-46, See column 2, lines 7-13), and 
a valve unit, (Valve 45, Valve Chamber 35, Valve Member 53,  Plate 9, etc., See Figure 1, and See column 1, lines 39-50, column 2, lines 1-13), the valve unit comprising: 
a valve plate situated concentrically in the housing and having a basic shape of a circular annular disc, (Plate 9, See Figure 1, and See column 1, lines 44-50),
valve openings in the valve plate, (Openings 15, See Figure 1, and See column 1, lines 48-51), and 
a flexible valve membrane in a shape of a circular annular disc situated on the valve plate and configured to cover the valve openings, (Valve 45 on Plate 9, covering Openings 15, See Figure 1, and See column 1, line 71, column 2, lines 1-6),
wherein the filter insert has, on an end face facing the valve unit in an installed state, an axially protruding pressure-exerting ring in a form of a peripheral annular collar, (Valve Chamber 35, Tubular Section 41 with Flange 43, See Figure 1, and See column 1, lines 60-65); 
wherein when the filter insert is installed in the housing, the filter insert presses the valve membrane axially onto the valve plate with an end face of the pressure-exerting ring, (Flange 43 of Section 41 presses down on Membrane 45, See column 1, lines 68-72, column 2, lines 1-6); 
wherein the valve membrane forms, with a membrane region pressed onto the valve plate by the pressure-exerting ring, a seal that separates the raw side and the clean side of the fluid filter from one another, (Membrane 45 allows raw water through but separates water that is later treated (clean) from passing back through, See Figure 1, See column 2, lines 1-6);
wherein the pressure-exerting ring is connected to or made in one piece with an end disc of the filter insert that faces the valve unit in the installed state of the filter insert, (Section 41 is connected to Flange 27 & Retainer Plate 31 of Filter Body 3, See Figure 1, and See column 1, lines 60-65);
wherein the fluid filter has a central pipe socket, (Neck 19, See Figure 1, and See column 1, lines 48-51), and wherein the valve plate sits or is located on the outer periphery of the pipe socket, (Valve 45 around Neck 19, See Figure 1, and See column 1, lines 68-72, column 2, lines 1-13),
wherein the valve unit has a filter bypass valve and has a non-return valve; wherein the valve plate and the flexible valve membrane are each both a part of the filter bypass valve and also a part of the non-return valve; wherein when the filter insert is installed in the housing, the filter insert presses the valve membrane, in a radial membrane intermediate region, onto the valve plate with the pressure-exerting ring situated on the filter insert; wherein, seen in a radial direction, the membrane has two membrane regions, a first membrane region being assigned to the non-return valve and a second membrane region being assigned to the filter bypass valve.
Tietz does not disclose wherein the valve plate sits in sealing fashion on the outer periphery of the pipe socket, or wherein at opening the non-return valve the first membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate; and wherein at opening the filter bypass valve the second membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate.
Hall discloses an exchangeable fluid filter and insert, (See column 1, lines 3-7, column 5, lines 31-41, Hall), wherein its valve plate sits in sealing fashion on an outer periphery of its pipe socket, (Plate 34 on Plate 52 and Threaded Bushing 54, See Figure 1, and See column 3, lines 52-60, Hall), and its central pipe socket has a first end that is threaded, and wherein the filter insert surrounds the central pipe socket, (Bushing 54 is threaded on bottom end and Filter Element 62 surrounds an upper portion of Bushing 54 in an annular fashion, See Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of Tietz by incorporating wherein the valve plate sits in sealing fashion on the outer periphery of the pipe socket and the central pipe socket has a first end that is threaded, and wherein the filter insert surrounds the central pipe socket as in Hall in order to provide a “spin-on assembly to be utilized with different types of mounting bases by merely changing the configuration of the base plate, i.e., the depth and diameter thereof, the gasket retainer, and other related parts of the assembly to provide a means of attachment and sealing to another particular mounting base”, (See column 1, lines 52-57, Hall).
Modified Tietz does not explicitly disclose wherein at opening the non-return valve the first membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate; and wherein at opening the filter bypass valve the second membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate, or wherein the second end of the central pipe socket, opposite the first end, is threaded.
Luka discloses a fluid filter, (See Abstract, Luka), wherein the second end of the central pipe socket, opposite the first end, is threaded, (Connecting Collar 27 is threaded on top and bottom ends for each of Filter 10 and Cylinder Head 11, See Figure 1 or 2, and See paragraph [0028], Luka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of modified Tietz by incorporating wherein the second end of the central pipe socket, opposite the first end, is threaded as in Luka in order to provide “a replaceable oil filter which does not need two pairs of threads for mounting”, (See paragraph [0005], Luka), and “is simple and cost-effective to manufacture”, (See paragraph [0007], Luka).
Modified Tietz does not explicitly disclose wherein at opening the non-return valve the first membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate; and wherein at opening the filter bypass valve the second membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate.
Cudaback discloses a fluid filter wherein at opening the non-return valve the first membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate, (Valve Member 40 with First Valve Member 55 is deflected/pivots around Flange 37, See Figure 5, See column 4, lines 51-67, Cudaback); and wherein at opening the filter bypass valve the second membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate, (Valve Member 40 with Second Valve Member 55 is deflected/pivots around Flange 37, See Figures 2-4, See column 4, lines 38-50, Cudaback).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of modified Tietz by incorporating wherein at opening the non-return valve the first membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate; and wherein at opening the filter bypass valve the second membrane region is deflected around the pressure-exerting ring in a direction away from the valve plate as in Cudaback in order to provide “a filter with a multiple function valve which seals more effectively than prior valves and reduces the likelihood of oil bypassing the filter element under normal operating conditions”, (See column 1, lines 40-45, Cudaback).
Additional Disclosures Included: Claim 27:  The fluid filter as recited in claim 23, wherein when the filter insert is installed in the housing, the filter insert further presses the valve membrane, in a radially outer membrane region, onto the valve plate with the pressure-exerting ring, (See column 2, lines 16-26, Tietz), and wherein the pressure-exerting ring forms, with an inner periphery, a radial centering and guide unit for a valve body of the filter bypass valve that is axially displaceable on the pipe socket and is pre-loaded with a force in a valve closing direction, (Valve Member 53 inside  Valve Chamber 35 formed by Member 41, adjacent to Neck 9, See Figure 1, and See column 1, lines 60-70, lines 14-32, Tietz).  Claim 28:  The fluid filter as recited in claim 27, wherein the valve body is formed by a sleeve body having a hollow cylindrical basic shape or by a ring body having a rectangular cross-section, (Valve Member 53, See Figure 1, and See column 1, lines 66-69, column 2, lines 10-18, Tietz; shaped in a hollow cylindrical ring/cup manner).  Claim 30:  The fluid filter as recited in claim 23, wherein on a side of the first membrane region, assigned to the non-return valve, facing away from the valve plate there is situated a spring disc having spring tongues pointing outward in the radial direction, (Spring 55 located on side of Membrane 45 facing away from Valve Member 53, See Figure 1, and See column 2, lines 17-26, Tietz), and wherein, when the filter insert is installed in the housing, the filter insert engages the spring disc to either pre-tension or exert pressure on the spring disc in the direction toward the valve membrane, with the pressure-exerting ring, (See column 1, lines 61-71, column 2, lines 1-6, lines 16-32, Tietz).  Claim 31:  The fluid filter as recited in claim 30, wherein the pressure-exerting ring has on an outer peripheral surface at least one support element that protrudes radially and is axially set back relative to the end face of the pressure-exerting ring, (Retainer Plate 31, See Figure 1, and See column 1, lines 61-66, column 2, lines 14-26, Tietz), and that at least one of pre-tensions or exerts pressure on the spring disc in a direction towards the valve membrane, (See column 2, lines 16-26, Tietz), said at least one support element comprising a single support element being provided either in a form of a web that runs around in a peripheral direction, or a plurality of support elements, situated at a distance from one another in a peripheral direction, being provided in the form of one of cams or of ribs or webs that run in the axial or peripheral direction, (Spring 59 extends in axial direction, See Figure 1, and See column 2, lines 23-27, Tietz).  Claim 35:  The fluid filter as recited in claim 30, wherein at least one of the spring disc has a protective ring made in one piece with said spring disc and surrounding the spring tongues radially externally, or on the valve plate there is situated a protective collar that surrounds the spring tongues of the spring disc radially externally, (Section 41 and Section 33 of Valve Chamber 35 surround Spring 55, See Figure 1, and See column 1, lines 65-72, column 2, lines 14-20, Tietz).  Claim 38:  The fluid filter as recited in claim 23, wherein between the housing and the filter insert there is situated an axially springy component that exerts a force on the filter insert, in the installed state thereof, acting in the direction toward the valve plate, (Spring 55, inside Chamber 35, between Filter Body 3 and Plate 9, See Figure 1, and See column 2, lines 14-22, Tietz).  Claim 45: The fluid filter as recited in claim 23, wherein a contact area between the pressure exerting ring and the valve membrane is positioned in a radial membrane intermediate region of the valve membrane, (Collar 48/End Plate 22 contact Valve Member 40 in its central region, See Figure 1, 3, 4, Cudaback).
Claims 40 & 43 are directed to a filter insert for use, an apparatus or device type invention group.
Regarding Claims 40 & 43, modified Tietz discloses a filter insert for use in the fluid filter as recited in claim 23, wherein when the filter insert is installed in the housing, the valve membrane is configured to be pressed onto the valve plate with the pressure-exerting ring so as to separate the raw side and clean side of the fluid filter from one another, (Membrane 45 and Plate 9, See Figure 1, and See column 1, lines 70-72, column 2, lines 1-6, lines 16-26, Tietz);
wherein the pressure-exerting ring is one of connected to or made in one piece with the end disc of the filter insert that faces the valve unit in the installed state of the filter insert, (Flange 27 & Retainer Plate 31 of Body 3 connected to Section 41, See Figure 1, and See column 1, lines 60-65, Tietz); and
wherein the pressure-exerting ring has on the outer peripheral surface at least one radially protruding support element that is axially set back relative to the end face of the pressure-exerting ring, (Retainer Plate 31 with Lip 32, See Figure 1, and See column 1, lines 61-66, column 2, lines 14-26, Tietz), in which the support element is configured to engage the spring disc to pre-tension or exert pressure on the spring plate in the direction toward the valve membrane in the installed state of the filter insert, (See column 2, lines 1-6, lines 16-26, Tietz).
Additional Disclosures Included: Claim 43:  The filter insert as recited in claim 40, wherein a support element is provided in the form of a web running around in the peripheral direction, or that a plurality of support elements, situated at a distance from one another in the peripheral direction, are provided in the form of cams or of ribs or webs running in an axial or the peripheral direction, (Spring 59 extends in axial direction, or Lip 32 of Plate 31, See Figure 1, and See column 1, lines 61-66 or See column 2, lines 14-26, Tietz).
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietz, (US 3,132,097), in view of Hall, (US 3,724,665), in further view of Luka et al., (“Luka”, US 2006/0131225), in further view of Cudaback, (US 4,872,976), in further view of Boston, (US 2016/0146360).
Claims 32-34 are directed to a fluid filter, an apparatus type invention group.
Regarding Claims 32-34, modified Tietz discloses the fluid filter as recited in claim 30, with interposition of the valve membrane, (Member 45 between Plate 9 and Section 41, See Figure 1, Tietz), but does not disclose wherein the spring disc is connected at points to the valve plate.
Boston discloses a fluid filter wherein its spring disc is connected at points to the valve plate, (Spring 210 and Plug 215 ‘mechanically coupled’ to Bypass Housing 205, See Figures 2-4, and See paragraph [0028], Boston).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have modified the fluid filter of modified Tietz by incorporating wherein the spring disc is connected at points to the valve plate as in Boston in order to “improve relief valve design and performance” by “providing a relief valve with enhanced spring engaging retention legs”, (See paragraph [0003], Boston).
Additional Disclosures Included:  Claim 33: The fluid filter as recited in claim 32, wherein two or more retaining pins extend from the valve plate in the direction toward the spring disc, (Plug 215 with two Tail Portions 217, See Figures 2-4, and See paragraph [0028], Boston), and wherein the spring disc has two or more retaining holes situated in positional agreement with the retaining pins, in which holes the retaining pins engage, (Spring 210 has area where the two Tail Portions 217 extend forming two regions for holes, See Figures 2-4, Boston).  Claim 34:  The fluid filter as recited in claim 33, wherein the spring disc is one of pressed or clamped onto the retaining pins with the retaining holes, (Spring 210 has area where the two Tail Portions 217 extend forming two regions for holes, See Figures 2-4, See paragraph [0028], Boston).
Claims 39 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietz, (US 3,132,097), in view of Hall, (US 3,724,665), in further view of Luka et al., (“Luka”, US 2006/0131225), in further view of Cudaback, (US 4,872,976), in further view of Gulsvig, (US 5,395,518).
Claim 39 is directed to a fluid filter, an apparatus type invention group.
Regarding Claim 39, modified Tietz discloses the fluid filter as recited in claim 38, but does not disclose wherein the axially springy component is a mesh-shaped support body situated in the interior of the filter insert that, in the installed state of the filter insert, is supported at one end on the housing and at the other end on the filter insert.
Gulsvig discloses a fluid filter, (See Abstract, Gulsvig), wherein its axially springy component is a mesh-shaped support body situated in the interior of its filter insert that, in the installed state of the filter insert, is supported at one end on its housing and at the other end on the filter insert, (Baffle Plate 52 and Spring 83 that are supported at top edge by Hub 14 part of housing, and at side by Filter Element 30, See Figures 2 & 3, and See column 3, lines 13-28, column 4, lines 7-16, lines 28-52, Gulsvig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid filter of modified Tietz by incorporating wherein the axially springy component is a mesh-shaped support body situated in the interior of the filter insert that, in the installed state of the filter insert, is supported at one end on the housing and at the other end on the filter insert as in Gulsvig in order to provide “a durable and reliable mechanism in the high pressure environment in which the filter operates”, (See column 4, lines 37-40, Gulsvig).
Claim 44 is directed to a filter insert, an apparatus type invention group.
Regarding Claim 44, modified Tietz discloses the fluid insert as recited in claim 40, but does not disclose wherein the axially springy component is a mesh-shaped support body situated in the interior of the filter insert that, in the installed state of the filter insert, is supported at one end on the housing and with the other end on the filter insert.
Gulsvig discloses a fluid insert, (See Abstract, Gulsvig), wherein its axially springy component is a mesh-shaped support body situated in the interior of its filter insert that, in the installed state of the filter insert, is supported at one end on its housing and at the other end on the filter insert, (Baffle Plate 52 and Spring 83 that are supported at top edge by Hub 14 part of housing, and at side by Filter Element 30, See Figures 2 & 3, and See column 3, lines 13-28, column 4, lines 7-16, lines 28-52, Gulsvig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter insert of modified Tietz by incorporating wherein the axially springy component is a mesh-shaped support body situated in the interior of the filter insert that, in the installed state of the filter insert, is supported at one end on the housing and at the other end on the filter insert as in Gulsvig in order to provide “a durable and reliable mechanism in the high pressure environment in which the filter operates”, (See column 4, lines 37-40, Gulsvig).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779